         Case 7:18-cr-00604-KMK Document 71 Filed 06/02/21 Page 1 of 1

                                          MEMO ENDORSED
                  Law Offices of Julie Rendelman, LLC
                                 535 FIFTH AVENUE, 25th FLOOR
                                  NEW YORK, NEW YORK 10017

Office: 212-951-1232
Cell: (646) 425-5562                           Email: Julie@RendelmanLaw.com




                                                            June 2, 2021

TO: Hon. Kenneth M. Karas
    United States District Court
    United States Courthouse
    300 Quarropas Street, Chambers 533
    White Plains, NY 10601-4150

RE: United States v. Anupam Biswas, 7: 18 Cr. 604 (KMK)


Dear Judge Karas,

This letter is submitted on behalf of defendant Anupam Biswas, to respectfully request that the
above-captioned case, currently scheduled for June 30, 2021, be adjourned without the
appearance of counsel.

As Your Honor is aware, Mr. Biswas entered into a plea of guilty to 18 U.S.C. §§ 2252(a)(2)(B)
on June 27, 2019. The matter is currently scheduled for sentencing on June 30, 2021. While all
impediments to sentencing have been resolved, I will be out of the country from June 28 until
July 5, 2021.

In terms of scheduling, AUSA Marcia Cohen, who consents to the adjournment has indicated
that she is unavailable from 7/14/21 to 7/21/21, 9/7/21 and 9/16/21. I am also unavailable from
7/25/21 to 8/7 /21 and the last two weeks in August.

This is the eleventh request for an adjournment. I apologize to the Court for requesting an
additional delay in this matter. If the Court has any questions or concerns, please contact my
office. Thank you for your attention in this matter.


                                                  /s/ Julie Rendelman
                                                  Julie Rendelman, ESQ.
                                                  Attorney for Defendant Anupam Biswas

cc: Marcia S. Cohen, Assistant U.S. Attorney (email)

                          ;rt£
                                                             SOOKDEKED

                                                               . K.E>:NETH M.

                                                                                r;, /;;/ :?od/
